DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
The response filed on 12/1/21 to the restriction requirement of 10/1/21 has been received.  Without travers, Applicant has elected the following species: methods of treating a patient with melanoma with an anti-PD1 immune modulating agent wherein the patient is carrying, is not carrying, not heterozygous for, or not homozygous for a mutation comprising an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374).
Due to an overlap in search, the following three species have been rejoined: (1) methods of treating a patient with melanoma with Ipilimumab and Nivolumab wherein the patient is carrying, is not carrying, not heterozygous for, or not homozygous for a mutation comprising an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374); (2) methods of treating a patient with Nivolumab wherein the patient is carrying, is not carrying, not heterozygous for, or not homozygous for a mutation comprising an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374); and (3) methods of treating a patient with Ipilimumab wherein the patient is carrying, is not carrying, not heterozygous for, or not homozygous for a mutation comprising an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374).
Claims 9, 20-26, 29-33, 36, 39, and 51-56 are pending.

Claims 32, 33, 51, 55, and 56 are currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32, 33, 51, 55, and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claims 32, 33, 51, and 55 are rejected because claim 32 recites “….wherein the patient is identified as carrying or not carrying one or more mutations selected from the group consisting of: 
a) a G nucleotide at a position corresponding to position 101 of SEQ ID NO:11 (EREG/rs 1460008); 
b) a C nucleotide at a position corresponding to position 101 of SEQ ID NO:12 (FCGR2A/rs10919033); 

d) a G nucleotide at a position corresponding to position 101 of SEQ ID NO:6 (IL10RB/rs2834167); 
e) a C nucleotide at a position corresponding to position 101 of SEQ ID NO:8 (miR99a promoter);
f) a G nucleotide at a position corresponding to position 101 of SEQ ID NO: 16 (TRL4/rs4986790);
g) a G nucleotide at a position corresponding to position 101 of SEQ ID NO:2 (CD274/1s4742098);
h) a C nucleotide at a position corresponding to position 101 of SEQ ID NO:33 (MSH2/rs2303428);
i) an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC 1/rs9374); or
j) a G nucleotide at a position corresponding to position 101 of SEQ ID NO:14 (KRAS/rs61764370).” The metes-and-bounds of the claims are unclear because it is unclear how, and/or if, information recited in parenthesis limits the claims. The metes-and-bounds of the claims are further unclear because, noting recited SEQ ID NOs are sequences comprising recited nucleotides at recited locations, it unclear whether a recited mutation is required to have the recited nucleotide present within a sequence comprising the recited the recited SEQ ID NOs. Further, the metes-and-bounds of the claims are unclear because it is unclear what is considered a recited “group” of claim 32. However, in an effort to expedite prosecution, the  could obviate this rejection by amending the claims to recite more conventional Markush language that clarifies what would be considered a recited mutation and what would be considered a recited group: “….wherein the patient is identified as carrying or not carrying one or more polynucleotide sequences selected from the group consisting of: 
a)  SEQ ID NO:11 ; 
b)SEQ ID NO:12 ; 
c)  SEQ ID NO:13 ; 
d)  SEQ ID NO:6 ; 
e)  SEQ ID NO:8 ;
f)  SEQ ID NO: 16 ;
g) SEQ ID NO:2 ;
h)  SEQ ID NO:33 ;
 SEQ ID NO:15 ;  and
j)  SEQ ID NO:14 .”

	Claim 56 is rejected for reciting “…not carrying an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rss/9374).” The metes-and-bounds of the claim are unclear because it is unclear how, and/or if, information recited in parenthesis limits the claims. The metes-and-bounds of the claim are further unclear because, noting the recited SEQ ID NO comprises the nucleotide at the recited location, it unclear whether a recited patient is required to not have the recited nucleotide present within a sequence comprising the recited the recited SEQ ID NO. However, in an effort to expedite prosecution, the following amendment to claim 56 could obviate this rejection by amending the claim to clarify what would be considered a patient carrying a recited nucleotide: “…not carrying  a nucleotide comprising SEQ ID NO:15.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

	Claims 32, 33, 51, 55, and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a reduced toxicity method of cancer treatment comprising administering an anti-PD1 or anti-PD-L1 antibody to a patient suffering from cancer wherein the patient is identifying as not carrying a polynucleotide comprising SEQ ID NO: 15, does not reasonably provide enablement for reduced toxicity methods of cancer treatment comprising administering just any immune modulating agent to a patient suffering from just any cancer wherein the patient is identified as carrying or not carrying one or more recited mutations. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to perform the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in Ex parte Forman, 230 USPQ 546 (BPAI 1986).  They include the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.
The instant claims are drawn to highly unpredictable contradictory methods wherein the presence and absence of a recited mutation is equally indicative of reduced toxicity. The claims are further drawn to highly unpredictable methods wherein mutations that have not 
The level of unpredictability for using a particular biomarker to detect any disease state, including a disease state indicative of a toxicity to a particular agent, is quite high.  The state of the prior art dictates that one of skill in the art would not predict that a particular biomarker is indicative of a particular diseased state without a demonstration that said particular diseased stated correlates with said particular biomarker.  For example, Tockman et al (Cancer Res., 1992, 52:2711s-2718s) teach considerations necessary in bringing a cancer biomarker (intermediate end point marker) to successful application.  Absent evidence demonstrating a particular biomarker correlating with a particular diseased state, one of skill in the art would not predict said particular biomarker correlates with said particular diseased state without undue experimentation.  Experimentation to identify such a correlation would in itself be inventive. 
	Further, Ferrandina et al (BMC Cancer, 2006, 6(182): 1-5) teaches a biomarker relating to responsiveness to one cancer treatment is not predictive of said biomarker for just any cancer treatment (see Table 4, in particular).
This invention is in a class of invention which the CAFC has characterized as "the unpredictable arts such as chemistry and biology".  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).
The specification provides evidence that a patient suffering from cancer that does not carry a polynucleotide comprising SEQ ID NO: 15 predictably demonstrates reduced toxicity to The specification does not demonstrate, and the prior art does not teach, how the presence or absence of each recited mutation correlates with toxicity in patients with just any type of cancer administered just any type of immune modulating agent.
One cannot extrapolate the teachings of the specification to the scope of the claims because the claims are broadly drawn to reduced toxicity methods of cancer treatment comprising administering just any immune modulating agent to a patient suffering from just any cancer wherein the patient is identified as carrying or not carrying one or more recited mutations, and Applicant has not enabled said method because it has not been shown that a patient with just any cancer carrying or not carrying one or more recited mutations predictably exhibits reduced toxicity to just any immune modulating agent. Undue experimentation would be required to determine whether the presence or absence of each recited mutation correlates with reduced toxicity in a patient with just any type of cancer administered just any immune modulating agent in order to perform the methods as broadly claimed. 
In view of the teachings above and the lack of guidance, workable examples and or exemplification in the specification, it would require undue experimentation by one of skill in the art to determine with any predictability, that the method would function as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


32, 33, 51, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topalian et al (Journal of Clinical Oncology, 2014, 32(10): 1020-1030).
Topalian et al teaches administering nivolumab to human patients with melanoma (Abstract, in particular). Patients of Topalian et al are equivalent to patients “identified as carrying or not carrying…an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374)” because all patients either carry or do not carry the mutation recited by step “i)” of claim 32. As defined by the claims, the method of Topalian et al is a “reduced-toxicity method of cancer treatment”.

Claim(s) 32, 33, 51, and 55 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wochok et al (NEJM, 2013, 369(2): 122-133).
Wochok et al teaches human melanoma patients are known to receive therapeutic benefit from administration of either Ipilimumab or nivolumab (see Background, in particular). Wochok et al teaches administering a combination of Ipilimumab and nivolumab to human patients with melanoma and sequential administration of Ipilimumab and nivolumab to human patients with melanoma (see Methods, in particular). Patients of Wochok et al are equivalent to patients “identified as carrying or not carrying…an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374)” because all patients either carry or do not carry the mutation recited by step “i)” of claim 32. As defined by the claims, the method of Wochok et al is a “reduced-toxicity method of cancer treatment”.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 56 is rejected under 35 U.S.C. 103(a) as being unpatentable over Wochok et al (NEJM, 2013, 369(2): 122-133) in view of Watahiki et al (Nat Methods 1, 2004, 1(3): 233-239).
Wochok et al teaches human melanoma patients are known to receive therapeutic benefit from administration of either Ipilimumab or nivolumab (see Background, in particular). Wochok et al teaches administering a combination of Ipilimumab and nivolumab to human patients with melanoma and sequential administration of Ipilimumab and nivolumab to human patients with melanoma (see Methods, in particular). 
Wochok et al does not specifically teach patients of Wochok et al “do not carry an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (RAC1/rs9374).”  However, these deficiencies are made up in the teachings of Watahiki et al.
Watahiki et al teaches polynucleotide sequences comprising a sequence with a best local similarity of 73.3% to instant SEQ ID NO:15 that does not carry an A nucleotide at a position corresponding to position 101 of SEQ ID NO:15 (see below sequence comparison comparing instant SEQ ID NO:15 and a sequence of Watahiki et al) detected in a sample comprising melanoma cells.
One of ordinary skill in the art would have been motivated, with an expectation of success, to treat any human patient with melanoma, including a patient that does not carry an 
Sequence comparison of instant SEQ ID NO:15 and a sequence of Watahiki et al:
RESULT 112
AK211591
LOCUS       AK211591                 398 bp    mRNA    linear   HTC 19-SEP-2008
DEFINITION  Mus musculus cDNA, clone:Y2G0122E02, strand:minus,
            reference:ENSEMBL:Mouse-Transcript-ENST:ENSMUST00000001903, based
            on BLAT search.
ACCESSION   AK211591
VERSION     AK211591.1
KEYWORDS    HTC; ASSETS.
SOURCE      Mus musculus (house mouse)
  ORGANISM  Mus musculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
            Muroidea; Muridae; Murinae; Mus; Mus.
REFERENCE   1
  AUTHORS   Watahiki,A., Waki,K., Hayatsu,N., Shiraki,T., Kondo,S.,
            Nakamura,M., Sasaki,D., Arakawa,T., Kawai,J., Harbers,M.,
            Hayashizaki,Y. and Carninci,P.
  TITLE     Libraries enriched for alternatively spliced exons reveal splicing
            patterns in melanocytes and melanomas
  JOURNAL   Nat. Methods 1 (3), 233-239 (2004)
   PUBMED   15782199
REFERENCE   2  (bases 1 to 398)
  AUTHORS   Arakawa,T., Carninci,P., Fukuda,S., Harbers,M., Hayatsu,N.,
            Hori,F., Imotani,K., Kawai,J., Kondo,S., Murata,M., Nakamura,M.,
            Nomura,K., Ohno,M., Sasaki,D., Shiraki,T., Waki,K., Watahiki,A. and
            Hayashizaki,Y.
  TITLE     Direct Submission
  JOURNAL   Submitted (15-SEP-2004) Contact:Yoshihide Hayashizaki The Institute
            of Physical and Chemical Research (RIKEN), Omics Science Center,
            RIKEN Yokohama Institute; 1-7-22 Suehiro-cho, Tsurumi-ku, Yokohama,
            Kanagawa 230-0045, Japan URL :http://www.osc.riken.jp/
COMMENT     Alternative Splicing Libraries (ASLs) are prepared by: Preparating
            of single-stranded DNA using a RNA template from full length cDNA

            single-stranded DNAs, removing of remaining single-stranded DNA,
            digesting of regions comprising double-stranded DNA by a set of 4
            bp-cutters, capturing of DNA hybrids with loop structures
            (alternative spliced exon), ligating of Y-shaped primers to
            isolated DNA hybrids with loop structures, PCR amplification of
            ligation products and their cloning into pFLCI vector. (Reference).
FEATURES             Location/Qualifiers
     source          1..398
                     /organism="Mus musculus"
                     /mol_type="mRNA"
                     /db_xref="taxon:10090"
                     /clone="Y2G0122E02"
                     /cell_line="mixture of B16-F10Y and melan-c"
                     /cell_type="mixture of melanoma cell and melanocyte cell"
                     /clone_lib="Alternative Splicing Library L3"
                     /note="strand:minus, reference:ENSEMBL:Mouse-Transcript-
                     ENST:ENSMUST00000001903, based on BLAT search"

  Query Match             46.2%;  Score 92.8;  DB 173;  Length 398;
  Best Local Similarity   73.3%;  
  Matches  148;  Conservative    0;  Mismatches   47;  Indels    7;  Gaps    2;

Qy          1 TCTAAATGTAAGAGTTCAGACTCACATTCTATTAAAATTTAGCCCTAAAATGAC-AAGCC 59
              | ||||||||||  |||  ||| ||| |||||||||||| |||||||||||||| |||||
Db        121 TTTAAATGTAAGGATTCCAACTTACAGTCTATTAAAATTCAGCCCTAAAATGACAAAGCC 180

Qy         60 TTCTTAAAGCCTTATTTTTCAAAAGCGCCCCCCCCATTCTTATTCAGATTAAGAGTTGCC 119
              ||||||||||||||||||| |||       |||||||||||  ||||||||| | |||||
Db        181 TTCTTAAAGCCTTATTTTTAAAA------TCCCCCATTCTTGCTCAGATTAAAAATTGCC 234

Qy        120 AAAATACCTTCTGAACTACACTGCATTGTTGTGCCGAGAACACCGAGCACTGAACTTTGC 179
              ||||||||||||||||||   ||| ||||  ||   | | |   |  |      || |  
Db        235 AAAATACCTTCTGAACTAAGTTGCGTTGTGCTGAGAACACCTAAGCACTAAACTCTCTTG 294

Qy        180 AAAGACCTTCGTCTTTGAGAAG 201
              | |||| |  ||   | |||||
Db        295 AGAGACTTCTGTTGCTAAGAAG 316

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/             Primary Examiner, Art Unit 1642